We the undersigned having been appointed by the Supreme Court of the Territory of Michigan, as will appear by the annexed, commission, to audit & allow such claims, as should be presented to us, by Samuel Hanna, agst *679John P. Hedges, William Suttenfield & Joseph Barrow, and also to audit & adjust the demands of such other creditors, as should present their claims, against said Defendants, in conformity to the Statute Having been first sworn to the faithful discharge of the duty assigned us Have proceeded to the duty assigned us, & report; That we have audited & allowed the demand which has been presented to us, by the said Samuel Hanna, by his Attorneys Hunt & Larned, against the said John P. Hedges, William Suttenfield, & Joseph Barrow, to be justly due & owing from them, the Sum of thirteen hundred & nineteen dollars & & nine & one half cents, the same having been allowed, on the bond of said Hedges, Barrow & Suttenfield, to said Hanna, Dated the first day of January eighteen hundred & twenty one, & payable the first day of April next after the date of said Bond, interest having been allowed by us on said bond after due And we do further report, that no other person has presented to us for allowance any claim or demand agt the Said Barrow, Hedges & Suttenfield — Given under our hands at the City of Detroit, this ninth day of October A D one thousand eight hundred & twenty three. Geo McDougall
WM W Petit
James McCloskey